Exhibit 99.2 Financial Report Results of Operations Three-month period ended December 31, 2013 compared to the three-month period ended December 31, 2012 During the three-month periods ended December 31, 2013 and 2012, we had an average of 51.6 and 47.0 vessels, respectively, in our fleet. In the three-month period ended December 31, 2013, we accepted delivery of the newbuild vessel Vantage with a TEU capacity of 8,827. In the three-month period ended December 31, 2012, no vessels were acquired or sold. In the three-month periods ended December 31, 2013 and 2012, our fleet ownership days totaled 4,746 and 4,324 days, respectively. Ownership days are the primary driver of voyage revenue and vessels’ operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. (Expressed in millions of U.S. dollars, except percentages) Three-month period ended December 31, Change Percentage Change Voyage revenue $ $ $ % Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) % Vessels operating expenses ) ) % General and administrative expenses ) ) % Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) ) %) Depreciation ) ) % Gain on sale / disposal of vessels - ) %) Foreign exchange losses ) ) - - Interest income ) %) Interest and finance costs ) ) % Equity gain on investments - % Other - ) %) Loss on derivative instruments ) ) % Net Income $ $ (Expressed in millions of U.S. dollars, except percentages) Three-month period ended December 31, Change Percentage Change Voyage revenue $ $ $ % Accrued charter revenue % Voyage revenue adjusted on a cash basis $ $ $ % Fleet operational data Three-month period ended December 31, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 3 1 (2 ) 1 Voyage Revenue Voyage revenue increased by 18.2%, or $17.3million, to $112.5 million during the three-month period ended December 31, 2013, from $95.2million during the three-month period ended December 31, 2012. This increase was mainly due to (i) revenue earned by the newbuild vessels delivered to us during the year ended December 31, 2013; partly offset by (ii) decreased charter rates in certain of our vessels during the three-month period ended December 31, 2013, compared to the three-month period ended December 31, 2012, and (iii) revenues not earned by vessels which were sold for scrap during the year ended December 31, 2013. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 19.7%, or $19.2 million, to $116.8 million during the three-month period ended December 31, 2013, from $97.6million during the three-month period ended December 31, 2012. This increase was mainly due to (i) revenue earned by the newbuild vessels delivered to us during the year ended December 31, 2013; partly offset by (ii) decreased charter rates in certain of our vessels during the three-month period ended December 31, 2013, compared to the three-month period ended December 31, 2012, and (iii) revenues not earned by vessels which were sold for scrap during the year ended December 31, 2013. Voyage Expenses Voyage expenses decreased by 33.3% or $0.5 million, to $1.0 million during the three-month period ended December 31, 2013, from $1.5million during the three-month period ended December 31, 2012. Voyage expenses mainly include (i) off-hire expenses of our fleet, mainly related to fuel consumption and (ii) third party commissions. The decrease during the three-month period ended December 31, 2013, compared to the three-month period ended December 31, 2012, was mainly attributable to the decreased off-hire expenses, mainly relating to bunkers consumption. Voyage Expenses – related parties Voyage expenses – related parties in the amount of $0.9 million during the three-month period ended December 31, 2013 and in the amount of $0.7 million during the three-month period ended December 31, 2012, represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also include the realized gain / (loss) under derivative contracts entered into in relation to foreign currency exposure, increased by 8.3%, or $2.3 million, to $30.1 million during the three-month period ended December 31, 2013, from $27.8million during the three-month period ended December 31, 2012. The increase was partly attributable to the increased ownership days of our fleet during the three-month period ended December 31, 2013 compared to the three-month period ended December 31, 2012. General and Administrative Expenses General and administrative expenses increased by $4.2 million, to $5.2 million during the three-month period ended December 31, 2013, from $1.0 million during the three-month period ended December 31, 2012.General and administrative expenses for the three-month periods ended December 31, 2013 and 2012, included $0.25 million in each period for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Management Fees – related parties Management fees paid to our managers increased by 10.5%, or $0.4 million, to $4.2 million during the three-month period ended December 31, 2013, from $3.8million during the three-month period ended December 31, 2012. The increase was primarily attributable to (i) the inflation related upward adjustment by 4% of the management fee for each vessel (effective January 1, 2013), as provided under our group management agreement and (ii) the increased average number of vessels during the three-month period ended December 31, 2013, compared to the three-month period ended December 31, 2012. 2 Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs was $1.9 million for the three-month period ended December 31, 2013 and $2.2 million for the three-month period ended December 31, 2012. During the three-month periods ended December 31, 2013 and 2012, one vessel and three vessels, respectively, underwent and completed their special survey. Depreciation Depreciation expense increased by 22.8%, or $4.6 million, to $24.8 million during the three-month period ended December 31, 2013, from $20.2million during the three-month period ended December 31, 2012. The increase was mainly attributable to the depreciation expense charged for the seven newbuilding vessels delivered to us during the year ended December 31, 2013, partly offset by the depreciation expense not charged for the vessels sold for scrap during the year ended December 31, 2013. Gain on Sale/Disposal of Vessels During the three-month period ended December 31, 2013, no vessels were sold. During the three-month period ended December 31, 2012, we recorded a book gain of $1.5 million from the effect of the partial reversal of a provision recorded in 2011 for costs associated with the grounding of the vesselRena. Foreign Exchange Losses Foreign exchange losses were $0.1 million during the three-month period ended December 31, 2013 and $0.1 million during the three-month period ended December 31, 2012. Interest Income Interest income decreased by 66.7% or $0.2 million, to $0.1 million during the three-month period ended December 31, 2013, from $0.3 million during the three-month period ended December 31, 2012. The decrease was mainly attributable to the decreased average cash balance during the three-month period ended December 31, 2013, compared to the three-month period ended December 31, 2012. Interest and Finance Costs Interest and finance costs increased by 4.1%, or $0.7 million, to $17.6million during the three-month period ended December 31, 2013, from $16.9 million during the three-month period ended December 31, 2012. The increase was mainly attributable to the increased interest expense charged to the consolidated income statement in relation with the loan facilities of the seven newbuild vessels which were delivered to us during the year ended December 31, 2013; partly offset by the decreased loan commitment fees charged to us during the three-month period ended December 31, 2013, compared to the three-month period ended December 31, 2012. Equity Gain on Investments The equity gain on investments of $0.4 million for the three month period ended December 31, 2013, represents our share of the net earnings of thirteen jointly owned companies pursuant to the Framework Agreement with York. We hold a range of 25% to 49% of the capital stock of these companies. Loss on Derivative Instruments The fair value of our 27 interest rate derivative instruments which were outstanding as of December 31, 2013, equates to the amount that would be paid by us or to us should those instruments be terminated. As of December 31, 2013, the fair value of these 27 interest rate derivative instruments in aggregate amounted to a liability of $103.2million. Twenty-six of the 27 interest rate derivative instruments that were outstanding as at December 31, 2013, qualified for hedge accounting and the effective portion of the change in their fair value is recorded in “Other Comprehensive Income” (“OCI”)”. For the three-month period ended December 31, 2013, a net gain of $12.0 million has been included in “OCI” and a net loss of $0.3 million has been included in “Gain/ (Loss) on derivative instruments” in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the three-month period ended December 31, 2013. 3 Cash Flows Three-month periods ended December 31, 2013 and 2012 Condensed cash flows Three-month period ended December 31, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by Financing Activities $ $ Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the three-month period ended December 31, 2013, increased by $13.1 million to $57.8 million, compared to $44.7million for the three-month period ended December 31, 2012.The increase was primarily attributable to increased cash from operations of $19.3 million due to cash generated from the chartering of the seven newbuild vessels delivered to us during the year ended December 31, 2013 and to decreased dry-docking payments of $2.3 million, partly offset by unfavorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $5.1 million. Net Cash Used in Investing Activities Net cash used in investing activities was $107.9 million in the three-month period ended December 31, 2013, which primarily consisted of $108.1 million advance payments for the construction and purchase of three newbuild vessels. Net cash used in investing activities was $74.5million in the three-month period ended December 31, 2012, which mainly consisted of (a) $82.1 million advance payments for the construction and purchase of five newbuild vessels and (b) $7.9 million advance payment we received from the sale of one vessel for scrap which was delivered to her scrap buyers in January 2013. Net Cash Provided By Financing Activities Net cash provided by financing activities was $23.1 million in the three-month period ended December 31, 2013, which mainly consisted of (a) $43.2million of indebtedness that we repaid, (b) $91.5 million we drew down from two of our credit facilities (c) $20.2 million we paid for dividends to our stockholders for the third quarter of 2013 and (d) $0.7 million we paid for dividendsto holders of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares for the period from August 6, 2013 to October 14, 2014. Net cash provided by financing activities was $80.0million in the three-month period ended December 31, 2012, which mainly consisted of (a) $40.8million of indebtedness that we repaid, (b) $47.5 million we drew down from three of our credit facilities, (c) $20.2 million we paid for dividends to our stockholders for the third quarter of the year 2012 and (d) $93.5 million net proceeds we received from our follow-on offering in October 2012, net of underwriting discounts and expenses incurred in the offering. 4 Results of Operations Year ended December 31, 2013 compared to the year ended December 31, 2012 During the year ended December 31, 2013 and 2012, we had an average of 49.6 and 46.8 vessels, respectively, in our fleet. In the year ended December 31, 2013, we accepted delivery of the newbuild vessels MSC Athens, MSC Athos, Valor, Value, Valiant, Valence and Vantage with an aggregate TEU capacity of 61,789TEU and the secondhand vessel Venetiko with a TEU capacity of 5,928 and we sold three vessels, the MSC Washington, MSC Austria and MSC Antwerp with an aggregate TEU capacity of 11,343. In the year ended December 31, 2012, we accepted delivery of five secondhand vessels MSC Ulsan, Koroni, Kyparissia, Stadt Luebeck and Messini with an aggregate TEU capacity of 15,352 and we sold four vessels Gather, Gifted, Genius I and Horizon with an aggregate TEU capacity of 9,834. In the years ended December 31, 2013 and 2012, our fleet ownership days totaled 18,119 and 17,113 days, respectively. Ownership days are the primary driver of voyage revenue and vessels operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. (Expressed in millions of U.S. dollars, Year ended December 31, Percentage except percentages) Change Change Voyage revenue $ $ % Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) % Vessels operating expenses ) ) % General and administrative expenses ) ) % Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) ) %) Depreciation ) ) % Gain/ (Loss) on sale/disposal of vessels ) % Foreign exchange gains - ) %) Interest income ) %) Interest and finance costs ) ) ) %) Equity gain on investments - % Other ) % Gain/ (Loss) on derivative instruments ) % $ $ (Expressed in millions of U.S. dollars, Year ended December 31, Percentage except percentages) Change Change Voyage revenue $ $ $ % Accrued charter revenue % Voyage revenue adjusted on a cash basis $ $ $ % 5 Year ended December 31, Percentage Fleet operational data Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 9 8 (1 ) Voyage Revenue Voyage revenue increased by 7.3%, or $28.0 million, to $414.2 million during the year ended December 31, 2013, from $386.2million during the year ended December 31, 2012. This increase was mainly attributable to (i) revenue earned by the newbuild vessels delivered to us during the year ended December 31, 2013; partly offset by (ii) decreased charter rates in certain of our vessels during the year ended December 31, 2013, compared to the year ended December 31, 2012, and (iii) revenues not earned by vessels which were sold for scrap during the years ended December 31, 2013 and 2012. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 9.4%, or $36.8 million, to $429.2 million during the year ended December 31, 2013, from $392.4million during the year ended December 31, 2012. This increase was mainly attributable to (i) revenue earned by the newbuild vessels delivered to us during the year ended December 31, 2013; partly offset by (ii) decreased charter rates in certain of our vessels during the year ended December 31, 2013, compared to the year ended December 31, 2012, and (iii) revenues not earned by vessels which were sold for scrap during the years ended December 31, 2013 and 2012. Voyage Expenses Voyage expenses decreased by 36.4%, or $2.0 million, to $3.5 million during the year ended December 31, 2013, from $5.5million during the year ended December 31, 2012. The decrease was primarily attributable to the decreased off-hire expenses of our fleet, mainly bunkers consumption and by the decreased third party commissions charged to us during the year ended December 31, 2013, compared to the year ended December 31, 2012. Voyage Expenses – related parties Voyage expenses – related parties increased by 6.9% or $0.2 million to $3.1 million during the year ended December 31, 2013, from $2.9 million during the year ended December 31, 2012 and represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also includes the realized gain /(loss) under derivative contracts entered into in relation to foreign currency exposure, increased by 3.1% or $3.5 million to $116.0 million during the year ended December 31, 2013, from $112.5 million during the year ended December 31, 2012. The increase was mainly attributable to the increased ownership days of our fleet during the year ended December 31, 2013 compared to the year ended December 31, 2012. General and Administrative Expenses General and administrative expenses increased by $4.5 million, to $8.5 million during the year ended December 31, 2013, from $4.0 million during the year ended December 31, 2012.Furthermore, General and administrative expenses for the years ended December 31, 2013 and December 31, 2012, include $1.0 million in each period for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. 6 Management Fees – related parties Management fees paid to our managers increased by 9.2%, or $1.4million, to $16.6 million during the year ended December 31, 2013, from $15.2million during the year ended December 31, 2012. The increase was primarily attributable to (i) the inflation related upward adjustment by 4% of the management fee for each vessel (effective January 1, 2013), as provided under our group management agreement and (ii) the increased average number of vessels during the year ended December 31, 2013, compared to the year ended December 31, 2012. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs for the years ended December 31, 2013 and 2012 was $8.1 million and $8.2 million, respectively. During the years ended December 31, 2013 and 2012, eight vessels and nine vessels, respectively, underwent their special survey. Depreciation Depreciation expense increased by 12.0%, or $9.6million, to $89.9 million during the year ended December 31, 2013, from $80.3million during the year ended December 31, 2012. The increase was primarily attributable to the depreciation expense charged for the seven newbuild vessels delivered to us during the year ended December 31, 2013. Gain/ (Loss) on Sale/Disposal of Vessels During the year ended December 31, 2013, we recorded a net gain of $0.5million from the sale of three vessels. During the year ended December 31, 2012, we recorded a net loss of $2.8 million mainly from the sale of four vessels (including the effect of the partial reversal of a provision recorded in 2011 for costs associated with the grounding of the vessel Rena). Foreign Exchange Gains Foreign exchange gains amounted to nil and $0.1 million during the years ended December 31, 2013 and 2012, respectively. Interest Income During the year ended December 31, 2013, interest income decreased by 60.0%, or $0.9million, to $0.6 million from $1.5million during the year ended December 31, 2012. Interest and Finance Costs Interest and finance costs decreased by 0.3%, or $0.2 million, to $74.5 million during the year ended December 31, 2013, from $74.7 million during the year ended December 31, 2012. The decrease was mainly attributable to (i) the capitalized interest in relation with our newbuilding program, (ii) the decreased commitment fees charged to us; partly offset by the increased interest expense charged to our consolidated income statement in relation with the loan facilities of the seven newbuild vessels which were delivered to us during the year ended December 31, 2013. Equity Gain on Investments The equity gain on investments of $0.7 million represents our share of the net earnings of thirteen jointly owned companies formed pursuant to the Framework Agreement with York. We hold a range of 25% to 49% of the capital stock of each company. Gain / (Loss) on Derivative Instruments The fair value of our 27 interest rate derivative instruments which were outstanding as of December 31, 2013, equates to the amount that would be paid by us or to us should those instruments be terminated. As of December 31, 2013, the fair value of these 27 interest rate derivative instruments in aggregate amounted to a liability of $103.2 million. Twenty-six of the 27 interest rate derivative instruments that were outstanding as at December 31, 2013, qualified for hedge accounting and the effective portion of the change in their fair value is recorded in “Other Comprehensive Income” (“OCI”). For the year ended December 31, 2013, a gain of $71.1million has been included in “OCI” and a net gain of $6.5 million has been included in “Gain/ (Loss) on derivative instruments” in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the year ended December 31, 2013. 7 Cash Flows Year ended December 31, 2013 and 2012 Condensed cash flows Year ended December 31, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by Financing Activities $ Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the year ended December 31, 2013, increased by $18.6 million to $186.7 million, compared to $168.1million for the year ended December 31, 2012. The increase was primarily attributable to increased cash from operations of $36.8 million due to cash generated from the charters of the seven newbuild vessels delivered to us during the year ended December 31, 2013 and to decreased dry-docking payments of $5.0 million, partly offset by unfavorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $20.1 million and increased payments for interest (including swap payments) of $2.7 million. Net Cash Used in Investing Activities Net cash used in investing activities was $621.1million in the year ended December 31, 2013, which consisted primarily of (a) $590.4 million advance payments for the construction and purchase of ten newbuild vessels, (b) $51.9 million in payments for the acquisition of four secondhand vessels, (c) $8.7 million in payments, pursuant to the Framework Agreement with York, to hold a minority equity interest in jointly-owned companies, (d) $13.9 million net proceeds we received from the sale for scrap of MSC Antwerp and MSC Austria (including $0.6 million in payments for expenses related to the sale of MSC Washington)and (e) $16.0 million we received, pursuant to the Framework Agreement with York, for York’s 51% equity interest in the ship-owning companies of the vessels Petalidi, Ensenada Express and X-Press Padma and for initial working capital for such ship-owning companies. Net cash used in investing activities was $236.5million in the year ended December 31, 2012, which consisted of (a) $191.2 million advance payments for the construction and purchase of ten newbuild vessels, (b) $74.1 million in payments for the acquisition of five secondhand vessels and (c) $28.7 million we received from the sale of four vessels, including the advance payment we received from the sale of one vessel for scrap which was delivered to her scrap buyers in January 2013. 8 Net Cash Provided By Financing Activities Net cash provided by financing activities was $260.4million in the year ended December 31, 2013, which mainly consisted of (a) $163.7million of indebtedness that we repaid, (b) $469.4 million we drew down from four of our credit facilities, (c) $80.8 million we paid for dividends to our stockholders for the fourth quarter of the year ended December 31, 2012, and the first, second and third quarters of 2013, (d) $48.0 million net proceeds we received from our public offering in August 2013 of 2.0 million shares of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares, net of underwriting discounts and expenses incurred in the offering and (e) $0.7 million we paid for dividends to holders of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares for the period from August 6, 2013 to October 14, 2013. Net cash provided by financing activities was $237.7 million in the year ended December 31, 2012, which mainly consisted of (a) $170.2million of indebtedness that we repaid, (b) $288.6 million we drew down from six of our credit facilities, (c) $73.1 million we paid for dividends to our stockholders for the fourth quarter of the year ended December 31, 2011, first quarter of the year 2012, the second quarter of the year 2012 and the third quarter of the year 2012 and (d) $194.1 million net proceeds we received from our two follow-on offerings in March 2012 and October 2012, net of underwriting discounts and expenses incurred in the offerings. Liquidity and Capital Expenditures Cash and cash equivalents As of December 31, 2013, we had a total cash liquidity of $152.3 million, consisting of cash, cash equivalents and restricted cash. Debt-free vessels As of January 27, 2014, the following vessels were free of debt. Unencumbered Vessels in the water(*) (refer to fleet list on page 11 for full charter details) Vessel Name Year Built TEU Capacity NAVARINO VENETIKO MESSINI (*) Does not include three secondhand vessels acquired and nine newbuild vessels ordered pursuant to the Framework Agreement with York, which are also free of debt. Capital commitments As of January 27, 2014, we had outstanding commitments relating to our contracted newbuilds, including the JV newbuilds, aggregating approximately $382.6 million payable in installments until the vessels are delivered, which amount includes our interest in the relevant vessel-owning entities. 9 Conference Call details: On Tuesday, January 28, 2014 at 8:30 a.m., EDT, Costamare’s management team will hold a conference call to discuss the financial results. Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1-866-524-3160 (from the US), 0(from the UK) or +1-412-317-6760 (from outside the US). Please quote "Costamare". A replay of the conference call will be available until February 28, 2014. The United States replay number is +1-877-344-7529; the standard international replay number is +1-412-317-0088, and the access code required for the replay is: 10039870. Live webcast: There will also be a simultaneous live webcast over the Internet, through the Costamare Inc. website (www.costamare.com) under the “Investors” section. Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Costamare Inc. Costamare Inc. is one of the world’s leading owners and providers of containerships for charter. The Company has 40 years of history in the international shipping industry and a fleet of 67 containerships, with a total capacity in excess of 438,000 TEU, including 11 newbuild containerships on order. Twelve of our containerships, including nine newbuilds, have been acquired pursuant to the Framework Agreement with York Capital Management by vessel-owning joint venture entities in which we hold a minority equity interest. The Company’s common stock, Series B Preferred Stock and Series C Preferred Stock trade on the New York Stock Exchange under the symbols “CMRE”, “CMRE PR B” and “CMRE PR C”, respectively. Forward-Looking Statements This earnings release contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “believe”, “intend”, “anticipate”, “estimate”, “project”, “forecast”, “plan”, “potential”, “may”, “should”, “could” and “expect” and similar expressions. These statements are not historical facts but instead represent only Costamare’s belief regarding future results, many of which, by their nature, are inherently uncertain and outside of Costamare’s control. It is possible that actual results may differ, possibly materially, from those anticipated in these forward-looking statements. For a discussion of some of the risks and important factors that could affect future results, see the discussion in Costamare Inc.’s Annual Report on Form 20-F (File No. 001-34934) under the caption “Risk Factors”. Contacts: Company Contact: Gregory Zikos - Chief Financial Officer Konstantinos Tsakalidis - Business Development Costamare Inc., Athens, Greece Tel: (+30) 210-949-0050 Email: ir@costamare.com Investor Relations Advisor/ Media Contact: Gus Okwu Allison+Partners, New York Telephone: (+1) 646-428-0638 Email: costamare@allisonpr.com 10 Fleet List The tables below provide additional information, as of January 27, 2014, about our fleet of containerships, including our newbuilds on order and the vessels acquired pursuant to the Framework Agreement with York. Each vessel is a cellular containership, meaning it is a dedicated container vessel. Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Rate (U.S.dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S.dollars)(2) 1 COSCO GUANGZHOU COSCO 12 years December2017 2 COSCO NINGBO COSCO 12 years January2018 3 COSCO YANTIAN COSCO 12 years February2018 4 COSCO BEIJING COSCO 12 years April 2018 5 COSCO HELLAS COSCO 12 years May2018 6 MSC AZOV MSC 10 years November 2023 7 MSC ATHENS MSC 10 years January 2023 8 MSC ATHOS MSC 10 years February 2023 9 VALOR Evergreen 7 years(i) April 2020(i) 10 VALUE Evergreen 7 years(i) April 2020(i) 11 VALIANT Evergreen 7 years(i) June 2020(i) 12 VALENCE Evergreen 7 years(i) July 2020(i) 13 VANTAGE Evergreen 7 years(i) September 2020(i) 14 NAVARINO(ii) MSC 1.0 year February 2015 15 MAERSK KAWASAKI(iii) A.P. Moller-Maersk 10 years December2017 16 MAERSK KURE(iii) A.P. Moller-Maersk 10 years December2017 17 MAERSK KOKURA(iii) A.P. Moller-Maersk 10 years February2018 18 MSC METHONI MSC 10 years September 2021 19 SEALAND NEW YORK A.P. Moller-Maersk 11 years March 2018 20 MAERSK KOBE A.P. Moller-Maersk 11 years May 2018 21 SEALAND WASHINGTON A.P. Moller-Maersk 11 years June 2018 22 SEALAND MICHIGAN A.P. Moller-Maersk 11 years August 2018 23 SEALAND ILLINOIS A.P. Moller-Maersk 11 years October 2018 24 MAERSK KOLKATA A.P. Moller-Maersk 11 years November2019 25 MAERSK KINGSTON A.P. Moller-Maersk 11 years February 2020 26 MAERSK KALAMATA A.P. Moller-Maersk 11 years April 2020 27 VENETIKO (iv) PIL 1.0 year March 2014 28 ENSENADA EXPRESS(*) Hapag Lloyd 2.0 years May 2015 29 MSC ROMANOS MSC 5.3 years November 2016 30 ZIM NEW YORK ZIM(**) 13 years September 2015 31 ZIM SHANGHAI ZIM(**) 13 years September 2015 32 ZIM PIRAEUS(v) ZIM(**) 10 years September 2015 33 OAKLAND EXPRESS Hapag Lloyd 8 years September2016 34 HALIFAX EXPRESS Hapag Lloyd 8 years October 2016 35 SINGAPORE EXPRESS Hapag Lloyd 8 years July2016 11 Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Rate (U.S. dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S. dollars)(2) 36 MSC MANDRAKI MSC 7.8 years August 2017 37 MSC MYKONOS MSC 8.2 years September 2017 38 MSC ULSAN MSC 5.3 years March 2017 39 MSC KYOTO MSC 9.5 years September 2018 40 KORONI Evergreen 2 years April 2014 41 KYPARISSIA Evergreen 2 years May 2014 42 KARMEN Sea Consortium 1.7 years January 2014 43 MARINA Evergreen 1.8 years February 2014 44 KONSTANTINA 45 AKRITAS Hapag Lloyd 4 years August 2014 46 MSC CHALLENGER MSC 4.8 years July 2015 47 MESSINI Evergreen 1.5 years February 2014 48 MSC REUNION(vi) MSC 6 years June 2014 49 MSC NAMIBIA II(vi) MSC 6.8 years July 2014 50 MSC SIERRA II(vi) MSC 5.7 years June 2014 51 MSC PYLOS(vi) MSC 3 years January 2014 52 X-PRESS PADMA(*) Sea Consortium 2.0 years June 2015 53 PROSPER COSCO 1.0 year March 2014 54 ZAGORA MSC 3.7 years April 2015 55 PETALIDI(*) CMA CGM 1.0 years June 2014 56 STADT LUEBECK CMA CGM 1.7 years July 2014 Newbuilds Vessel Name Shipyard Charterer Expected Delivery (based on latest shipyard schedule) 1 H1069A Jiangnan Changxing MSC March 2014 2 H1070A Jiangnan Changxing MSC April 2014 3 NCP0113(*) Hanjin Subic Bay 4th Quarter 2015 4 NCP0114(*) Hanjin Subic Bay 1st Quarter 2016 5 NCP0115(*) Hanjin Subic Bay 1st Quarter 2016 6 NCP0116(*) Hanjin Subic Bay 2nd Quarter 2016 7 S2121(*) Samsung Heavy Evergreen 2nd Quarter 2016 8 S2122(*) Samsung Heavy Evergreen 2nd Quarter 2016 9 S2123(*) Samsung Heavy Evergreen 3rd Quarter 2016 10 S2124(*) Samsung Heavy Evergreen 3rd Quarter 2016 11 S2125(*) Samsung Heavy Evergreen 3rd Quarter 2016 Our newbuilds on order have capacities ranging from approximately 9,000 to 14,000 TEU, with an aggregate capacity in excess of 125,000 TEU. 12 Charter terms and expiration dates are based on the earliest date charters could expire. Amounts set out for current daily charter rate are the amounts contained in the charter contracts. This average rate is calculated based on contracted charter rates for the days remaining between January 27, 2014 and the earliest expiration of each charter. Certain of our charter rates change until their earliest expiration dates, as indicated in the footnotes below. This charter rate changes on May 8, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 30, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on August 24, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on October 20, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on December 4, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on January 13, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on April 28, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 11, 2016 to $26,100 per day until the earliest redelivery date. We agreed to defer payment of 30% of the daily charter rate under our charter agreements until December 31, 2013, which the charterer is required to pay to us no later than July 2015. The charterer has the option to terminate the charter by giving six months’ notice, in which case they will have to make a one-time payment which shall be the $6.9 million reduced proportionately by the amount of time by which the original 3-year extension period is shortened. Although this deferral agreement expired as of December 31, 2013, we have continued negotiations with the charterer regarding a restructuring of the charter. See footnote (**) below. This charter rate changes on May 9, 2014 to $15,000 per day until the earliest redelivery date. We agreed to defer payment of 17.5% of the daily charter rate under our charter agreements until December 31, 2013, which the charterer is required to pay to us no later than July 2015. The charterer is required to pay approximately $5.0 million no later than July 2016, representing accrued charter hire, the payment of which was deferred during the period July 2009 to December 2012. Although this deferral agreement expired as of December 31, 2013, we have continued negotiations with the charterer regarding a restructuring of the charter. See footnote (**) below. As from December 1, 2012 until redelivery, the charter rate is to be a minimum of $13,500 per day plus 50% of the difference between the market rate and the charter rate of $13,500. The market rate is to be determined annually based on the Hamburg ConTex type 3500 TEU index published on October 1 of each year until redelivery. This charter rate changes on July 27, 2014 to $8,225 per day until the earliest redelivery date. The charterer has a unilateral option to extend the charter of the vessel for a period of six months at a rate of $8,500 per day. (i) Assumes exercise of Owners unilateral options to extend the charter of these vessels for two one year periods. (ii) The vessel is expected to be delivered to its Charterers on March 3, 2014. (iii) The charterer has a unilateral option to extend the charter of the vessel for two periods of 30 months each +/-90 days on the final period performed, at a rate of $41,700 per day. (iv) The charterer has a unilateral option to extend the charter of the vessel for a period of 12 months at a rate of $28,000 per day. (v) The charterer has a unilateral option to extend the charter of the vessel for a period of 12 months +/-60 days at a rate of $27,500 per day. (vi) Owners have a unilateral option to extend the charters of the vessels for an additional period of two years at market rate, to be defined annually, based on the closest category on the Contex index. (*)Denotes vessels acquired pursuant to the Framework Agreement with York. The Company holds an equity interest ranging between 25% and 49% in each of the vessel-owning entities. (**)ZIM is engaged in ongoing discussions with its creditors, including vessel and container lenders, shipowners, shipyards, unsecured lenders and bond holders, to restructure its debt and charter obligations. Costamare is participating in discussions with ZIM regarding concessions or modification to the existing charter arrangements with ZIM. 13 COSTAMARE INC. Consolidated Statements of Income Year ended December 31, Three-months ended December 31, (Expressed in thousands of U.S. dollars, except share and per share amounts) REVENUES: Voyage revenue $ EXPENSES: Voyage expenses ) Voyage expenses – related parties ) Vessels' operating expenses ) General and administrative expenses ) Management fees - related parties ) Amortization of dry-docking and special survey costs ) Depreciation ) Gain/ (Loss) on sale/disposals of vessels ) - Foreign exchange gains (losses) 8 ) ) Operating income $ OTHER INCOME (EXPENSES): Interest income $ $ $ $
